DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 27 is objected to because of the following informalities:  
Claim 21, line 2 recites “when one to a plurality” and the examiner believes this should read --when one of a plurality--.  
Claim 27, line 3 recites “down drill string” and the examiner believes this should read --down a drill string--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: Examiner has attempted to make a thorough review of the claims, but some of the clarity issues are related to others therefore the examiner asks the applicant to review the claims to ensure full clarity. Examiner has also tried to note all instances of a certain issue, but may have inadvertently missed an occurrence.
Claim 1, lines 2-3 recite “a circular rotating plate, a circular stationary plate” and further in the claim the terms “a first circular stationary plate” or “said first circular rotating (or stationary) plate” which renders the scope of the claim indefinite. Examiner suggest amending lines 2-3 to include the term --first-- to clear recite that limitation and distinguish from the later “second” plates that are claimed. Examiner notes that then all subsequent “first” plates should say --said-- or --the--. 
Claim 1, line 17 recites “two reversibly attached, keyed turbines” which renders the scope of the claim indefinite because the examiner is unsure if the “rotationally opposing turbines” from line 3 of the claim are the same from line 17 and this line 17 should be amended, or if there are truly four distinct turbines. Examiner believes there should only be two turbines, but clarification is required.
Claim 1, line 16 recites “said turbine” which renders the scope of the claim indefinite. In view of the above rejection from line 17, it is even further unclear what turbine is being referred to. 
Claim 1, lines 34-35 recite a circular rotational disc that is notched which the examiner believes was recite already in lines 15-16 of claim 1. Examiner is unclear as to the scope of these two limitations in view of them both being positive recitations.
Claim 1, lines 38 and 40 both recite an orifice in the terminal stationary plate, and the examiner is unclear if there is more than one orifice or if this is the same orifice. It appears to be the same one, just further defined in line 40 than in line 38, but clarification is required.
Claim 2 recites the limitation "the proximal box portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites a single “orifice” on line 6 which is indefinite in view of the rejection presented above of claim 1. If there is only one orifice meant to be claimed in claim 1, this limitation would not lack clarity. 
	Claim 8 depends on claim 1 but this does not provide proper antecedent basis for the limitation of “transitory increase”. Therefore, Examiner will interpret this claim as depending from claim 7 which would provide proper antecedent basis.
	Regarding claim 9, these limitations also lack the “first” or “second” or whichever qualifier is needed for the rotating plates and rotational disc. This is not a specific rejection because the examiner is unsure what the independent claim should recite, therefore the examiner is merely drawing applicant’s attention to this claim.
	Claim 11, line 1 recites “turbines’ flanges” which lacks antecedent basis because claim 6 only recites wherein one of the turbines has flanges and not both.
Claim 14 recites the limitation "upper turbine house" and “lower turbine housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites “in series” but only recites one vibratory unit rendering the scope of the claim indefinite.
	Claim 18, line 5 recites “brake plate combination” which lacks antecedent basis as well as clear structural limitations. There is also not much positive recitation of the structures and how 
	Claim 20, line 2 recites “a brake probe” which has already been positively recited in the independent claim.
	Claim 22, line 3 recites “a microprocessor” which has already been positively recited in the independent claim. 
Claim 22 recites the limitation "assembly shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the electrical motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the dependency of this claim to be on Claim 20 which would restore proper antecedent basis.
Claim 26 recites the limitation "the sensing mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the proximal box end" and “the upper turbine housing” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 27, see the rejection of claim 1 above regarding the circular and stationary plates (notably see lines 5-6 and 9-11 of claim 27).
	Claim 27, line 19 recites “a shaft” which has already been previously recited therefore it is unclear if this is a distinct structure or meant to refer the previously recited structure.
Claim 27 recites the limitation "the distal chamber" and “the proximate chamber” in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27, lines 23-24 recite “affixed, flanged twin keyed turbines” which renders the claim indefinite as to if they are distinct turbines or the same as the ones previously recited (in line 6). Additionally, “a first turbine” and “a second turbine” are further recited in lines 26 and 28 respectively further rendering the claim indefinite.
Claim 27 recites the limitation "the proximal chamber" and “the distal chamber” in line 29 and 30 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “a next housing” and “a bearing valve housing” but the claim should only recite one term if the structure is one in the same. Therefore, the examiner suggests removing “a next housing” and simply claim that the bearing valve housing is located proximate a structure already claimed (for example). This is also applicable in line 47 of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al US Patent Application Publication 2017/0205523 hereinafter referred to as Song.
Regarding claims 18 and 19, Song discloses a vibration system (see Figures 3A, 3B, and 4) wherein a vibratory assembly (300, 320) utilizes onboard microprocessor (304) and onboard sensors [0043-0045] to initiate commands to start and stop the agitation or vibration of the vibratory system [0035, 0047] via an internal braking system (326) regardless of fluid flow (the system as cited does not require fluid flow) via a brake probe (acoustic amplifier (322)) and attached shaft (the housing of the tool, at least), brake probe accepting brake plate combination (as noted above, this limitation is indefinite, therefore Examiner believes the braking system of Song is capable of meeting this limitation unless further clarifications or structures are amended into the claim). Examiner would note that this claim does not rely on specific structural limitations, therefore the broad reading given above.
	Regarding claims 21 and 23, Song discloses initiating commands, which functions as a switch, based on pressure of the wellbore [0040].

Allowable Subject Matter
Claims 1-17 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20, 22, and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: in addition to the reasons and art cited in the PCT application, the examiner presents the following references and reasons for allowability.
Sicilian et al US Patent Application Publication 2019/0024459 teaches a downhole vibration assembly with on valve plate (122) and two turbines (132, 134) but fails to teach a stationary and rotating valve plate with the two turbines as well as a second set of valve plates and terminal set of valve plates as required by the claims.
Lavrut et al US Patent 6,970,398 teaches two plates with one rotating and one stationary (51 and 54) with one turbine (65) but fails to teach a second turbine as well as two more sets of a stationary and rotating plate. 
Rountree et al US Patent 6,050,349 teaches a vibration system with many of the claimed components such as multiple sets of valve plates and two turbines, but fails to teach they are positioned in such a way as claimed wherein the fluid flow will act as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672